DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Semersky et al., US Patent Number 8,380,203 (hereinafter Semersky).
Regarding claims 1, 9, and 13, Semersky discloses a method comprising: managing communication of a terminal in a local area network equipped with a plurality of points of access to the network and a device for managing a communication, said terminal being connected to a first access point and able to communicate with at least one second point of access to the network, distinct from the first [fig. 2; col. 4: lines 42-55], wherein the managing comprises the following acts on the device for managing a communication: receiving a notification of the first access point comprising a quality indication relation to a quality of the communication between the terminal and said first access point [col. 4: lines 55-60]; sending a wakeup message to at least one second access point [col. 5: lines 11-16]; obtaining at least one quality indication relation to a quality of the communication between the terminal and said at least one second access point [col. 5: lines 23-26]; as a function of the quality indication relating to the quality of the communication between the terminal and said at least one second access point, selecting a second access point of the at least one second access point to be associated with the terminal [col. 4: lines 51-56].
Regarding claim 2, Semersky discloses sending a closure message to the first access point [fig. 3: ref. 306; col. 4: lines 61-62].
Regarding claim 3, Semersky discloses wherein the terminal is able to communicate with at least two second access points and wherein the act of selecting a second access point is followed by an act of sending a closure message to the at least one second access point distinct from the second access point selected [fig. 3: ref. 306; col. 4: lines 61-62; col. 2: lines 63-65].
Regarding claim 4, Semersky discloses wherein the second access point is selected if the indicated quality of the communication between the terminal and said at least one second access point is above a predetermined threshold [col 4: lines 53-60].
Regarding claim 5, Semersky discloses the second access point selected is that for which the quality of the communication between the terminal and that second access point is the highest [col. 4: lines 53-60].
Regarding claim 6, Semersky discloses the closure message is a request for placement on standby of the fist access point [col. 4: lines 61-65].
Regarding claims 8 and 11, Semersky discloses a method comprising: managing a current access point of a local area network equipped with a device for managing a communication, said current access point being connected to at least one terminal [fig. 2; col. 4: lines 42-55] wherein the managing comprising the following acts performed by the current access point: evaluating quality, to provide a quality indication relating to quality of communication between the terminal and said current access point [col. 4: lines 53-60]; sending, to the device for managing a communication, a message of notification of quality comprising the quality indication evaluated [col. 4: lines 53-60]; obtaining a message medication of a state of the current access point, originating from the device for managing a communication; and modifying the state of the current access point as a function of the modification message received [col. 4: lines 61-65].
Regarding calm 10, Semersky discloses the device is implemented in a domestic gateway [col. 3: lines 9-12].
Regarding claim 12, the Examiner asserts Semersky reads on the claimed limitations as claim 12 is a system claim containing a combination of the limitations of independent claims 1 and 8 as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semersky.
Regarding claims 7 and 16, Semersky does not specifically disclose wherein the closure message is a request for removal of the terminal from the list of terminals that can connect to the first access point.  However, the Examiner takes Official Notice that placing terminals on a “blacklist” is well known in the art.  At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Semersky to include this limitation.  The motivation for this modification would have been to prevent the terminal’s to the access point to ensure that it connects to one with an appropriate communication quality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Jung, US Patent Application Publication Number 2014/0078950, discloses a method and apparatus for operating wake on WLAN.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EAW/
February 22, 2021


/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644